Appeal from an order of the Supreme Court at Special Term (Prior, Jr., J.), entered September 22, 1980 in Sullivan County, which denied defendants’ motion for a further bill of particulars and granted plaintiffs’ cross motion for further discovery. This action seeks damages resulting from medical malpractice allegedly perpetrated upon plaintiff Shirley A. Bagailuk by defendants Heins and Weiss arising out of a claimed improper tracheal tube insertion during and after surgery at the Hamilton Avenue Hospital in 1979. Defendants Heins and Hamilton Avenue Hospital moved for a further bill of particulars or, in the alternative, for preclusion, and plaintiffs cross-moved for an order compelling further discovery. Special Term denied the moving defendants’ motion and granted plaintiffs’ cross motion ordering said defendants to furnish copies of plaintiff Shirley A. Bagailuk’s hospital records and directing that examinations before trial of all parties be conducted and that said defendants furnish names and addresses of witnesses they presently intended to call. Defendants appeal, as limited by their brief, from so much of the order as denied a further bill of particulars and required furnishing the aforesaid witnesses’ names and addresses. We hold that Special Term erred in failing to require plaintiffs to furnish a further bill of particulars after completion of discovery (see Public Serv. Mut. Ins. Co. vFlatow, 64 AD2d 514). Plaintiffs have already agreed to do this. Accordingly, the order should be modified to require that plaintiffs serve a supplemental bill of particulars furnishing responses to Item Nos. 1, 2 (a), (c), (d), (e), (f), (g), (h), (i), 3, 4, 5 and 10 in defendants’ demand within 30 days after completion of examinations before trial as ordered by Special Term. There is no indication that Special Term abused the discretion vested by CPLR 3043 (subd [c]). Order modified, on the law and the facts, by reversing so much thereof as denied defendants’ motion for a further bill of particulars and said motion granted to the extent of directing plaintiffs to serve a further bill furnishing responses to Item Nos. 1,2 (a), (c), (d), (e), (f), (g), (h), (i), 3, 4, 5 and 10 in defendants’ demand within 30 days after completion of examinations before trial as ordered by Special Term, and, as so modified, affirmed, without costs. Mahoney, P.J., Kane, Casey, Weiss and Herlihy, JJ., concur.